Motion referred to the court that heard the appeal. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ. Motion to consolidate a purported appeal from a final order of the Municipal Court of the City of New York, Borough of Brooklyn, Third District, taken directly to this court, with an appeal, pending in this court, from a final order in a proceeding pursuant to article 78 of the Civil Practice Act. Motion denied, without costs. An appeal from a final order of the Municipal Court in a special proceeding can be taken only to the Appellate Term. (See N. Y. Const., art. VI, § 3; N. Y. City Mun. Ct. Code, § 154; Civ. Prac. Act, § 622; *818Rules App. Term [2d Dept.], rule 1.) Present — Nolan, P. J.,. Beldock, Ughetta, Hallinan and Kleinfeld, JJ.